Citation Nr: 0731787	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  07-00 473	)	DATE
	)
	)


THE ISSUE

Whether an August 14, 2006, decision of the Board of 
Veterans' Appeals should be reversed or revised on the ground 
of clear and unmistakable error.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1951 
to June 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) pursuant to the veteran's August 2006 motion 
alleging clear and unmistakable evidence (CUE) in an 
August 14, 2006 decision, wherein the Board denied the 
veteran's claim for entitlement to service connection for a 
neurological disorder secondary to heat stroke.

In August 2007, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  By a decision entered August 14, 2006, the Board denied 
the veteran's claim for entitlement to service connection for 
a neurological disorder secondary to heat stroke.

2.  The August 14, 2006, Board decision was supported by the 
evidence then of record and was consistent with the 
applicable law and regulations existing at that time.


CONCLUSION OF LAW

The Board's August 14, 2006 decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1403 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA generally has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  But a 
motion for CUE is not a claim or application for VA benefits 
and the duty to notify and assist contained in the Veterans 
Claims Assistance Act of 2000 is not applicable to CUE 
motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2006).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111(a).  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  A three-pronged test is used to determine 
whether CUE was present:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

To warrant revision or reversal of a Board decision for CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  Clear and unmistakable error does not 
include a change in medical diagnosis that corrects an 
earlier diagnosis considered in a Board decision, VA's 
failure to fulfill the duty to assist, or a disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, if the documents 
could reasonably be expected to be part of the record.  
38 C.F.R. § 20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran, the name of the moving 
party if other than the veteran, the applicable VA file 
number, and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a) (2006).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In his original claim for entitlement to service connection 
for neurological disorder due to heatstroke, the veteran 
stated he suffered a near fatal heat stroke during service.  
He asserted that on August 16, 1951, in New Castle, Delaware, 
his entire squadron was practicing drills and marching on an 
unused aircraft runway.  His officer in charge ordered him to 
stand at attention in the hot sun until he was dismissed.  
The entire squadron except for the veteran marched off the 
runway and went marching around the base.  About 3 p.m., 
still standing at attention, a Colonel spotted the veteran 
and rushed him to the base hospital where he received 
treatment.  He reported that he was hospitalized for about 3 
weeks with a body temperature around 105 degrees.  Following 
his release from the hospital, the veteran never had to work 
outside and was assigned to his commanding general's office.  
For the next few months he frequently became sick and 
fainted. 

During the processing of the veteran's original claim, the RO 
determined, after a reasonable search for the records, that 
the veteran's service medical records were likely destroyed 
by fire.  A November 2002 National Personnel Records Center 
(NPRC) record indicated that a search of the veteran's 
squadron sick reports for August and September 1951 did not 
contain any information on the veteran.  

In July and August 2000 private medical records, the veteran 
reported weakness, dizziness on getting out of a chair, 
weakness so severe he felt as if he was going to black out, 
low blood pressure, and numbness and tingling of his arms.  
The assessment was possible neuropathy, possible 
hypothyroidism, and weakness.  There were elevated blood urea 
nitrogen (BUN) levels but a normal neurological examination.  

An August 2000 VA aid and attendance or housebound 
examination diagnosed severe peripheral neuropathy and 
anemia.  August 2000 VA records indicated severe neuropathic 
symptoms.  The veteran was unable to walk and had dizziness 
when he stood up suddenly.

In a September 2000 private medical record, the veteran 
reported persistent generalized weakness.  The assessments 
were severe neuropathy symptoms, renal dysfunction, and 
persistent anemia.  In a May 2001 private record, the veteran 
reported a history of heatstroke in the Army during which he 
became very ill.  He stated that he had never really gotten 
his strength back.  He reported current general weakness, 
difficulty thinking, and dizziness upon standing suddenly.  
Examination showed neuro-localizing findings and generalized 
weakness.  The assessment was hypotension with exacerbation, 
generalized weakness, and possible long-tern neurological 
effects from previously described heatstroke.  In a June 2001 
letter, a private physician stated that the veteran was seen 
for generalized debilitation, anemia, hypotension, a history 
of neuropathy, and a history of renal dysfunction with 
elevated creatinine and BUN levels.  In a July 2001 private 
record, the neurological examination was normal and probable 
tension headaches were assessed.  In another July 2001 
private record, the veteran was hospitalized for dehydration.  
The veteran's history included a heat stroke in 1952.  He was 
clinically dehydrated.  Lab reports showed hyperkalemia and 
renal insufficiency.  In an August 2001 private record, there 
was a recent hospitalization for dehydration and possible 
adrenal insufficiency.  Examination showed generalized 
weakness.  

In a September 2001 lay statement, the veteran asserted that 
he had been hospitalized after passing out.  He reported low 
blood pressure.  In a November 2001 statement, the veteran 
asserted near fatal heatstroke in service and that as a 
result, his quality of life had been devastated.  He reported 
current low blood pressure, lack of strength to sit up in his 
wheelchair, and a recent fainting episode.  

In November 2001 private medical records, the veteran 
reported generalized weakness.  There were no localizing 
neurological changes.  The assessment was adrenal 
insufficiency by history.  In March and April 2002 private 
records, the veteran reported recent hospitalization for 
dehydration and low blood pressure, generalized weakness, and 
mild nausea.  The assessment was adrenal insufficiency.  In 
September and October 2002 private records, the veteran was 
seen for adrenal insufficiency and episodic hypotension.  The 
veteran reported episodes of hypotension once every couple of 
weeks and generalized weakness.  The assessment was adrenal 
insufficiency and intermittent hypotension by history.  In 
December 2002, January 2003, and February 2003 private 
records, the veteran reported generalized weakness.  
Examination showed numbness of his feet and lower extremities 
and generalized weakness, but no localizing neurological 
findings.  The examiner noted that lower extremity neuropathy 
was likely related to previous chemical contact during 
military service.  The assessment was neuropathy, adrenal 
insufficiency, and intermittent hypotension by history. 

In his March 2003 notice of disagreement, the veteran 
asserted that his organ damage, renal dysfunction, and 
neurological damage were due to the heatstroke.  The veteran 
attached medical articles that indicated that heatstroke can 
cause brain, kidney, and cardiovascular damage, or 
neurological impairment.

In April and July 2003 private medical records, the veteran 
reported episodes of weakness and generalized lower extremity 
weakness upon standing for any length of time.  Examination 
revealed no localizing neurological findings but indicated 
generalized weakness.  The assessment was adrenal 
insufficiency and intermittent hypotension by history.  In a 
September 2003 private record, the veteran reported 
neuropathic leg discomfort that was worse when he lay down at 
night and was exacerbated by activity.  He also reported 
generalized weakness.  Examination showed no localizing 
neurological findings but there was generalized weakness.  
The assessment was neuropathic lower extremity discomfort, 
adrenal insufficiency, and intermittent hypotension by 
history.  

In a December 2003 statement, the veteran asserted that his 
renal dysfunction, low blood pressure, and neurological 
disorders were due to the inservice heat stroke.  In August 
2005 lay statements, the veteran's wife stated that ever 
since service the veteran had had low blood pressure and 
weakness.  She also stated that since service he has had long 
term organ damage, eye damage, and severe neuropathy.  She 
asserted that this was due to his inservice heat stroke.  

On August 14, 2006, the Board issued a decision denying 
service connection for a neurological disorder as secondary 
to an inservice heat stroke.  The Board found that because 
there was no evidence of treatment for any neurological 
symptoms until over 48 years after service discharge, because 
the private medical opinion linking current neurological 
findings to the inservice heatstroke was ambiguous, and 
because the testimony of record was not competent to 
establish a medical nexus opinion, the evidence of record did 
not support a finding of service connection.  See Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (holding that a medical 
opinion that time as a prisoner of war could have 
precipitated development of a lung condition was too 
speculative to provide a medical nexus); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is not competent to establish a medical opinion); 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder). 

The veteran contends that the August 14, 2006, Board decision 
that denied his claim of entitlement to service connection 
for a neurological disorder secondary to heat stroke must be 
revised or reversed due to CUE.  The veteran argues that the 
decision contains CUE because VA lost his service medical 
records which would have shown the inservice heat stroke; 
erroneously relied on morning reports for a place at which he 
was not stationed; ignored his testimony that his current 
disorders were caused by the inservice heat stroke; and did 
not apply reasonable doubt.

Upon a complete review of the claims file, the Board 
decision, and the veteran's motion, the Board finds that the 
August 2006 decision does not contain CUE.  The fire-related 
loss of the veteran's service medical records does not 
constitute CUE, especially where VA conducted a reasonable 
search for any available supporting records and the Board 
explained in detail the reasons and bases for its decision.  
See 38 C.F.R. § 20.1403(d) (noting that VA's failure of a 
duty to assist does not constitute CUE); Russo v. Brown, 9 
Vet. App. 46, 50-51 (1996) (holding that the legal standard 
for proving service connection is not lowered, but the 
Board's obligation to evaluate and discuss all favorable 
evidence to the veteran is increased); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991) (noting that fire-related records 
create a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule).  In 
addition, the Board's determination that the evidence did not 
support service connection was based on a complete review and 
consideration of all the evidence of record and a full 
consideration of reasonable doubt.  The veteran's 
disagreement with the resolution that the Board arrived at 
does not constitute CUE.  See 38 C.F.R. § 20.1403(d) (noting 
that clear and unmistakable error does not include a 
disagreement as to how the facts were weighed or evaluated).  
Accordingly, the veteran has not identified any error of the 
Board that, had it not been committed, would have compelled a 
different decision.  

For the reasons articulated above, there was no CUE in the 
Board's decision.  Accordingly, the motion for CUE in the 
August 14, 2006 Board decision is denied.


ORDER

The motion alleging CUE in an August 14, 2006, Board decision 
that denied entitlement to service connection for a 
neurological disorder secondary to heatstroke, based on a 
finding of CUE in that decision, is denied.


                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs



